DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the water-absorbing magnetic nanoparticles are at a side far away form the OLED component along a direction perpendicular to the cover plate after a magnetic field is applied,” in lines 8-10. However, the claim does not specify as to what structure, component, etc. within the display panel said “side” belongs. The nanoparticles are at a side of what? It appears Applicant is referring to a side of the packaging layer and the claim will be interpreted as such. 
Thus, under the broadest reasonable interpretation the limitation “the water-absorbing magnetic nanoparticles are at a side far away from the OLED component along a direction perpendicular to the cover plate after a magnetic field is applied,” will be interpreted as meaning “the water-absorbing magnetic nanoparticles are present at a side of the packaging layer far away from the OLED component at a direction perpendicular to the cover plate after a magnetic field is applied.” Examiner further notes for the purpose of clarity, “a side far away” as modifying 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Patent No. 8,242,688 B2) in view of Ramdas et al. (U.S. Pub. No. 2011/0132449 A1).
Regarding claim 1, Kwon discloses a display panel having a display region (FIG. 2: region above D) and a sealant region surrounding the display region (FIG. 2: 150, see col. 4, line 26), the display panel comprising: 
a display substrate comprising an OLED component in the display region (FIG. 2: 110, see col. 4, line 26);
a cover plate opposite to the display substrate (FIG. 2: 120, see col. 4, line 26);

a packaging layer (FIG. 2: 170, see col. 4, line 26) comprising magnetic nanoparticles (FIG. 6: 180, see col. 6, line 62; see also col. 7, line 52 disclosing that 180 can be particles with a diameter on a nanometer scale) and in the display region between the display substrate and the cover plate (FIG. 2: 170 between 110 and 120), wherein
the magnetic nanoparticles are inside the packaging layer (see col. 6, line 62, magnetic nanoparticles 180 are dispersed in packaging layer 170), 
magnetic nanoparticles are at a side, far away from the OLED component along a direction perpendicular to the cover plate after a magnetic field is applied (see annotated FIG. 2 below: magnetic particles 180 are dispersed throughout packaging layer 180, including the portion enclosed in the annotated rectangle which represents a side of 170 far away from 110), and 
a region filled by the magnetic nanoparticles in the packaging layer is in contact with the sealant (annotated FIG. 2: the portion within the rectangle represents a region of the packaging layer 170 filled with nanoparticles 180, and this region is in contact with 150); and
the packaging layer occupies all regions surrounded by the cover plate, the display substrate and the sealant region, except for a region occupied by the OLED component (FIG. 2: 170 fills the regions bordered by 110/120/150 except for the area occupied by D).
Kwon is silent in regard to a water-absorbing property of the nanoparticles.
Ramdas discloses water-absorbing magnetic nanoparticles (see paragraphs 0012-0013; Ramdas disclosing nanoparticles of Al and Mg can be used as water-absorbing nanoparticles in paragraph 0013, as these materials are also magnetic they represent water-absorbing magnetic nanoparticles). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Ramdas to the teachings of Kwon such that Al or Mg is used as the nanoparticle so as to remove moisture and oxygen from the device preventing them from 

    PNG
    media_image1.png
    217
    516
    media_image1.png
    Greyscale

[ANNOTATED FIG. 2]
Claims 4- are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. Patent No. 8,242,688 B2) in view of Ramdas et al. (U.S. Pub. No. 2011/0132449 A1) as applied to claim 1 above, and further in view of Tsuda et al. (U.S. Pub. No. 2013/0319529 A1).
Regarding claim 4, Examiner notes the rejection of claim 1 relies upon the combination utilizing metal nanoparticle. As such, while Ramdas teaches water-absorbing CNT structures, the combination does not teach nor render obvious each water-absorbing magnetic nanoparticle comprising a nanotube. Ramdas further discloses the nanoparticle can be a combination of different nanoparticles including combinations of metal particles and metal oxide nanoparticles (see paragraph 0020). However, Ramdas does not explicitly disclose a core/shell structure, and as such each of the water-absorbing magnetic nanoparticles comprise a core structure and a shell structure is not explicitly taught or rendered obvious by Kwon and Ramdas alone.

Regarding claim 5, Kwon discloses the nanoparticles can have a size on the tens of nanometers (see col. 7, line 52) and Ramdas discloses diameters of the nanoparticles can be between 10 nm to 50 nm. As such the prior art teaches a range of particle sizes that overlap Applicant’s claimed range of particle sizes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of the prior art to arrive at the claim 5 particle sizes because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Kwon is silent in regard to a volume fraction of the water-absorbing magnetic nanoparticles in the packaging layer ranges from 10% to 20%.
Ramdas discloses a volume fraction of the water-absorbing magnetic nanoparticles in the packaging layer material ranges from 10% to 20% (see paragraph 0021). As such the prior art teaches a range of volume fractions that overlap Applicant’s claimed range of volume fractions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of the prior art to arrive at the claim 6 volume fractions because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Kwon, as modified by Ramdas and Tsuda above, discloses a material of the core structure is a magnetic metal nanoparticle and a material of the shell structure is a water-absorbing material (see Tsuda paragraph 0214).
Regarding claim 8, Examiner notes that the limitation “wherein if each of the water-absorbing magnetic nanoparticles is a nanotube,” is a contingent limitation that only limits the invention when the condition precedent is made. In this case, the combination does not rely upon the nanoparticles as a nanotube, and thus the condition precedent for this limitation to be limiting is not made. As such, the prior art still renders this claim obvious.
Regarding claim 9, Kwon is silent in regard to the water-absorbing property. Ramdas discloses the water-absorbing material is calcium oxide (see paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date to select the CaO as the water-absorbing material of the combination. The motivation to do so is that the selection of a known material (calcium oxide) based on a suitability for its intended use (water-absorbing) supports a prima facie case of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 10, Kwon is silent in regard to the water-absorbing property. Ramdas discloses the water-absorbing material is calcium oxide (see paragraph 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date to select the CaO as the water-absorbing material of the combination. The motivation to do so is that the selection of a known material (calcium oxide) based on a suitability for its intended use (water-absorbing) supports a prima facie case of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 11, Kwon, as previously modified by Ramdas, discloses the magnetic metal nanoparticle is made of magnetic Al or Mg (see paragraph 0013).
Regarding claim 12, Examiner notes that the limitation “metallic oxide is a ferric oxide, nickel oxide or cobalt oxide,” is a contingent limitation that only limits the invention when a condition precedent is made. Here, the “metallic oxide” as set forth in claim 8 is only required in the case where the water-absorbing nanoparticle is a nanotube. In this case, the combination does not rely upon the nanoparticles as a nanotube, and thus the condition precedent for this limitation to be limiting is not made. As such, the prior art still renders this claim obvious.
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Kwon reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819